DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1-6, 11-16 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub 2013/0321253) in view of Zeng et al (US Pub 2018/0182321) and AHN et al (US Pub 2016/0196799).

With respect to claim 1, Park discloses a display device, (Par 0003; discloses invention generally relate to a liquid crystal display) comprising: a plurality of subpixels, arranged in an array within a display region; (fig. 1; pixels PXL; par 0051; discloses the display area DA of the display panel 100 includes a plurality of pixel areas arranged in a matrix configuration, and a plurality of pixels is arranged in the pixel areas, respectively) a plurality of scan lines, extending along a horizontal direction, (fig. 1; discloses plurality of gate lines G1-Gk extending in horizontal direction; ) wherein the scan lines are disposed at intervals along a vertical direction, (fig. 1; discloses plurality of gate lines G1-Gk spaced from each other in vertical direction) each scan line connects to a row of subpixels, (par 0052; discloses  the thin film transistor 110 includes a gate electrode, a source electrode, and a drain electrode, the gate electrode is connected to a first gate line G1 among the gate lines G1 to Gk.) and at work stage, the plurality of scan lines input scan signals row by row to control the plurality of subpixels to be turned on row by row; (par 0062; discloses the gate driver 300 generates the gate signal to drive the gate lines G1 to Gk according to the gate control signal CS1 from the timing controller 200 and sequentially outputs the generated gate signal to the gate lines G1 to Gk.) a plurality of data lines, perpendicular to the scan lines, wherein the data lines are disposed at intervals along the horizontal direction, (fig. 1; discloses plurality of data line D1-Dm extending in vertical direction and perpendicular to the gate lines and spaced from each other in horizontal direction) each data line connects to a column of subpixels, (par 0052; discloses the source electrode is connected to a first data line D1 among the data lines D1 to Dm) and at work stage, the plurality of data lines input data signals to control the turned-on subpixels to display images under grayscales corresponding to the data signals; (par 0063; discloses  the data driver 400 is electrically connected to the data lines D1 to Dm to apply the data voltage to the data lines D1 to Dm. The data driver 400 converts the second modulation line data DATA2, which is a digital signal, to the data voltage, which is an analogue signal, based on a gamma voltage (not shown) from a gamma voltage generator) and a drive chip, (fig. 3; timing controller 200) configured to store a first grayscale corresponding to a to-be-inputted data signal of an (i-1)-th row of subpixels within a first region, (par 0075; discloses the memory 212 outputs the previous line data Dn-1 to the gray-scale difference calculator 211 and stores a new present line data newly provided from the gray-scale difference calculator 211.) wherein a distance between the first region and scan signal input ends of the scan lines is greater than a threshold, (par 0087; discloses when the gate driver 300 is disposed on a left region of the display panel 100. The gate signal delay in a pixel increases according to the distance from the gate driver to the pixel) the first region comprises at least one column of subpixels, (fig. 1; display area DA comprises plurality of columns of pixels) and wherein after obtaining a first grayscale difference between a second grayscale corresponding to a first data signal inputted to an i-th row of subpixels within the first region and the first grayscale, (par 0075; discloses The gray-scale difference calculator 211 calculates a gray-scale difference AG between the present line data Dn and the previous line data Dn-1) the drive chip is further configured to control a first data line corresponding to the subpixels within the first region to input a compensated second data signal to the i-th row of subpixels based on the first grayscale difference before the (i-1)-th row of subpixels are turned on (par 0076; discloses the judging part 213 receives the gray-scale difference AG from the gray-scale difference calculator 211 and the present line data Dn from the display system and judges whether or not compensation is necessary. When the gray-scale difference AG is equal to or larger than a predetermined reference value, the judging part 213 compensates for the present line data Dn to output the compensated present line data Dn');
Park discloses obtaining the grayscale difference of the i-th row pixel and the (i-1)th row pixel and compensates the i-th row data signal (par 0074, 0076);
Park doesn’t expressly disclose obtaining the grayscale difference of the i-th row pixel and the (i+1)th row pixel;
In the same field of endeavor, Zeng discloses a display device and driving method for a display device to improve the display brightness of adjacent sub-pixels being uneven caused by RC delay of the signal transmission line (Par 0007); Zeng discloses selecting an adjacent pixel to the target pixel requiring compensation as the reference pixel where the reference pixel may be from the same row or adjacent row (par 0032; discloses For the selection of each corresponding reference sub-pixel, an sub-pixel adjacent to the corresponding target sub-pixel usually is selected and the sub-pixel specifically may be one selected from that: two sub-pixels located in the same row with the target sub-pixel and respectively located in the nearest preceding column and the nearest succeeding column of the target sub-pixel and, and three sub-pixels located in the nearest upper row of the target sub-pixel and respectively located in from the nearest preceding column to the nearest succeeding column of the target sub-pixel);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park to select the an adjacent pixel from the same row or adjacent rows as the reference pixel to compare with the i-th row pixel as disclosed by Zeng in order calculate the grayscale difference between the adjacent pixels and apply the necessary compensation to the data signal corresponding to the i-th row pixel such that display quality is improved;
Park as modified by Zeng don’t expressly disclose wherein for a same column, the subpixels located at the i-th row and an (i+1)the row are inputted with data signal having different polarities;
In the same field of endeavor, AHN discloses a display device and compensation method for delay of gate signal wherein for a same column, the subpixels located at the i-th row and an (i+1)the row are inputted with data signal having different polarities (see par 0059; discloses even in one frame, according to a characteristic of the inversion signal, a polarity of the data voltage applied to one data line is periodically changed (row inversion and dot inversion), or polarities of data voltages applied to one pixel row may be different from each other (column inversion and dot inversion) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to perform row inversion where polarities of subpixels are inverted row by row as disclosed by AHN and still achieve the same predictable result of compensating for the delay of gate line and further preventing the liquid crystal from deteriorating by performing row inversion.

With respect to claim 2, Park as modified by Zeng discloses wherein the drive chip is configured to control the first data line to input the compensated second data signal to the i-th row of subpixels, where a third grayscale corresponding to the compensated second data signal is greater than the second grayscale when the first grayscale difference is a positive value (Park; par 0078; discloses when the gray-scale difference .DELTA.G is equal to or larger than the reference value, the judging part 213 selects a compensated present line data Dn' from the look-up table 214. A gray-scale difference between the compensated present line data Dn' and the previous line data Dn-1 may be smaller than a gray-scale difference between the present line data Dn and the previous line data Dn-1; for example; Assuming that the grayscale value of the previous line data Dn-1 is 15 and the present line data Dn is 10, where the difference is 15-10=5; in order to achieve a difference value less than 5, the compensated present line data Dn’ has to be greater than the present line data Dn; (i.e. 15-12= 3); therefor the thirdscale grayscale 12 corresponding to compensated present line data Dn’ is greater than the second grayscale 10 corresponding to present line data Dn.)

With respect to claim 3, Park as modified by Zeng discloses wherein the drive chip is configured to control the first data line to input the compensated second data signal to the i-th row of subpixels, (Park; par 0076; discloses the judging part 213 receives the gray-scale difference AG from the gray-scale difference calculator 211 and the present line data Dn from the display system and judges whether or not compensation is necessary.); 
Zeng discloses where a third grayscale corresponding to the compensated second data signal is less than the second grayscale when the first grayscale difference is a negative value; (par 0034; discloses the liquid crystal panel is a liquid crystal panel 10 with dual-gate-line and single-data-line architecture and employs a 2-dot inversion driving manner. Fig. 2; shows data Signal D in the 3rd row and 4th row are negative; further Fig. 3 shows the compensated data signal (represented by solid Dx signal) during negative polarity is compensated to be lower than the dotted Dx signal; Hence the compensated data signal DX (represented by the solid DX line) is less than the second grayscale (represented by dotted DX line); see annotated fig. 3 below);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to supply a third grayscale corresponding to the compensated second data signal to be lower than the second grayscale during negative polarity driving as disclosed by Zeng in order to raise the charging voltage of the target pixel (i-th row of pixels) so that a display brightness of the target sub-pixel tends to coincide with that of the adjacent sub-pixel. Hence solving the brightness unevenness caused by RC delay between adjacent pixels.

    PNG
    media_image1.png
    239
    461
    media_image1.png
    Greyscale


With respect to claim 4, Park as modified by Zeng discloses wherein the drive chip is configured to look up, after obtaining the first grayscale difference, a compensation table to obtain a target grayscale corresponding to the first grayscale difference, and control the first data line to input the compensated second data signal to the i-th row of subpixels, where a data signal corresponding to the target grayscale is taken as the compensated second data signal (Park; Par 0078; discloses when the gray-scale difference .DELTA.G is equal to or larger than the reference value, the judging part 213 selects a compensated present line data Dn' from the look-up table 214).


With respect to claim 6, Park as modified by Zeng discloses wherein the drive chip is configured to calculate, after obtaining the first grayscale difference, to obtain the compensated second data signal, and control the first data line to input the compensated second data signal to the i-th row of subpixels (Park; par 0076; discloses the judging part 213 receives the gray-scale difference AG from the gray-scale difference calculator 211 and the present line data Dn from the display system and judges whether or not compensation is necessary. When the gray-scale difference AG is equal to or larger than a predetermined reference value, the judging part 213 compensates for the present line data Dn to output the compensated present line data Dn').

With respect to claim 7, Park as modified by Zeng discloses wherein the first region is equal to the display region in size (Park; fig. 1; discloses the display region DA comprises all the pixels in the display panel).

With respect to claim 8, Park as modified by Zeng discloses wherein the scan signal input ends are disposed at a left side or a right side of the display device and the first region is located within the display region at one side away from the scan signal input ends (Park; fig. 1; display region DA is located at one side of gate driver 300; par 0087; discloses when the gate driver 300 is disposed on a left region of the display panel 100 and the data driver 400 is disposed on an upper region of the display panel 100. The gate signal delay in a pixel increases according to the distance from the gate driver to the pixel. That is, a pixel on the right side of the display panel 100 has a gate signal delay bigger than that of a pixel on the left side of the display panel.).


With respect to claim 10, Park as modified by Zeng discloses wherein the drive chip is configured to store the first grayscale corresponding to the to-be-inputted data signal of the (i-1)-th row of subpixels within the first region in a buffer (Park; par 0075; discloses the memory 212 outputs the previous line data Dn-1 to the gray-scale difference calculator 211 and stores a new present line data newly provided from the gray-scale difference calculator 211);
Park doesn’t expressly disclose the drive chip is configured to store the first grayscale corresponding to the to-be-inputted data signal of the (i+1)-th row of subpixels within the first region in a buffer; 
Zeng discloses the reference pixel may be pixels from the same row or from different rows (par 0032; discloses For the selection of each corresponding reference sub-pixel, an sub-pixel adjacent to the corresponding target sub-pixel usually is selected and the sub-pixel specifically may be one selected from that: two sub-pixels located in the same row with the target sub-pixel and respectively located in the nearest preceding column and the nearest succeeding column of the target sub-pixel and, and three sub-pixels located in the nearest upper row of the target sub-pixel and respectively located in from the nearest preceding column to the nearest succeeding column of the target sub-pixel); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to store the first grayscale corresponding to the to-be-inputted data signal of the (i+1)-th row of subpixels within the first region in a buffer and use it as the reference pixel as disclosed by Zeng in order to calculate the grayscale difference between the adjacent pixels and apply the necessary compensation to the data signal corresponding to the i-th row pixel such that display quality is improved.

With respect to claim 11, Park discloses a terminal, comprising a display device and a housing (Par 0003; discloses invention generally relate to a liquid crystal display; par 0081; discloses display apparatus according to the present exemplary embodiment) comprising: a plurality of subpixels, arranged in an array within a display region; (fig. 1; pixels PXL; par 0051; discloses the display area DA of the display panel 100 includes a plurality of pixel areas arranged in a matrix configuration, and a plurality of pixels is arranged in the pixel areas, respectively) a plurality of scan lines, extending along a horizontal direction, (fig. 1; discloses plurality of gate lines G1-Gk extending in horizontal direction; ) wherein the scan lines are disposed at intervals along a vertical direction, (fig. 1; discloses plurality of gate lines G1-Gk spaced from each other in vertical direction) each scan line connects to a row of subpixels, (par 0052; discloses  the thin film transistor 110 includes a gate electrode, a source electrode, and a drain electrode, the gate electrode is connected to a first gate line G1 among the gate lines G1 to Gk.) and at work stage, the plurality of scan lines input scan signals row by row to control the plurality of subpixels to be turned on row by row; (par 0062; discloses the gate driver 300 generates the gate signal to drive the gate lines G1 to Gk according to the gate control signal CS1 from the timing controller 200 and sequentially outputs the generated gate signal to the gate lines G1 to Gk.) a plurality of data lines, perpendicular to the scan lines, wherein the data lines are disposed at intervals along the horizontal direction, (fig. 1; discloses plurality of data line D1-Dm extending in vertical direction and perpendicular to the gate lines and spaced from each other in horizontal direction) each data line connects to a column of subpixels, (par 0052; discloses the source electrode is connected to a first data line D1 among the data lines D1 to Dm) and at work stage, the plurality of data lines input data signals to control the turned-on subpixels to display images under grayscales corresponding to the data signals; (par 0063; discloses  the data driver 400 is electrically connected to the data lines D1 to Dm to apply the data voltage to the data lines D1 to Dm. The data driver 400 converts the second modulation line data DATA2, which is a digital signal, to the data voltage, which is an analogue signal, based on a gamma voltage (not shown) from a gamma voltage generator) and a drive chip, (fig. 3; timing controller 200) configured to store a first grayscale corresponding to a to-be-inputted data signal of an (i-1)-th row of subpixels within a first region, (par 0075; discloses the memory 212 outputs the previous line data Dn-1 to the gray-scale difference calculator 211 and stores a new present line data newly provided from the gray-scale difference calculator 211.) wherein a distance between the first region and scan signal input ends of the scan lines is greater than a threshold, (par 0087; discloses when the gate driver 300 is disposed on a left region of the display panel 100. The gate signal delay in a pixel increases according to the distance from the gate driver to the pixel) the first region comprises at least one column of subpixels, (fig. 1; display area DA comprises plurality of columns of pixels) and wherein after obtaining a first grayscale difference between a second grayscale corresponding to a first data signal inputted to an i-th row of subpixels within the first region and the first grayscale, (par 0075; discloses The gray-scale difference calculator 211 calculates a gray-scale difference AG between the present line data Dn and the previous line data Dn-1) the drive chip is further configured to control a first data line corresponding to the subpixels within the first region to input a compensated second data signal to the i-th row of subpixels based on the first grayscale difference before the (i-1)-th row of subpixels are turned on (par 0076; discloses the judging part 213 receives the gray-scale difference AG from the gray-scale difference calculator 211 and the present line data Dn from the display system and judges whether or not compensation is necessary. When the gray-scale difference AG is equal to or larger than a predetermined reference value, the judging part 213 compensates for the present line data Dn to output the compensated present line data Dn');
Park discloses obtaining the grayscale difference of the i-th row pixel and the (i-1)th row pixel and compensates the i-th row data signal (par 0074, 0076);
Park doesn’t expressly disclose obtaining the grayscale difference of the i-th row pixel and the (i+1)th row pixel;
In the same field of endeavor, Zeng discloses a display device and driving method for a display device to improve the display brightness of adjacent sub-pixels being uneven caused by RC delay of the signal transmission line (Par 0007); Zeng discloses selecting an adjacent pixel to the target pixel requiring compensation as the reference pixel where the reference pixel may be from the same row or adjacent row (par 0032; discloses For the selection of each corresponding reference sub-pixel, an sub-pixel adjacent to the corresponding target sub-pixel usually is selected and the sub-pixel specifically may be one selected from that: two sub-pixels located in the same row with the target sub-pixel and respectively located in the nearest preceding column and the nearest succeeding column of the target sub-pixel and, and three sub-pixels located in the nearest upper row of the target sub-pixel and respectively located in from the nearest preceding column to the nearest succeeding column of the target sub-pixel);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park to select the an adjacent pixel from the same row or adjacent rows as the reference pixel to compare with the i-th row pixel as disclosed by Zeng in order calculate the grayscale difference between the adjacent pixels and apply the necessary compensation to the data signal corresponding to the i-th row pixel such that display quality is improved;
Park as modified by Zeng don’t expressly disclose wherein for a same column, the subpixels located at the i-th row and an (i+1)the row are inputted with data signal having different polarities;
In the same field of endeavor, AHN discloses a display device and compensation method for delay of gate signal wherein for a same column, the subpixels located at the i-th row and an (i+1)the row are inputted with data signal having different polarities (see par 0059; discloses even in one frame, according to a characteristic of the inversion signal, a polarity of the data voltage applied to one data line is periodically changed (row inversion and dot inversion), or polarities of data voltages applied to one pixel row may be different from each other (column inversion and dot inversion) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to perform row inversion where polarities of subpixels are inverted row by row as disclosed by AHN and still achieve the same predictable result of compensating for the delay of gate line and further preventing the liquid crystal from deteriorating by performing row inversion.


With respect to claim 12, Park as modified by Zeng discloses wherein the drive chip is configured to control the first data line to input the compensated second data signal to the i-th row of subpixels, where a third grayscale corresponding to the compensated second data signal is greater than the second grayscale when the first grayscale difference is a positive value (Park; par 0078; discloses when the gray-scale difference .DELTA.G is equal to or larger than the reference value, the judging part 213 selects a compensated present line data Dn' from the look-up table 214. A gray-scale difference between the compensated present line data Dn' and the previous line data Dn-1 may be smaller than a gray-scale difference between the present line data Dn and the previous line data Dn-1; for example; Assuming that the grayscale value of the previous line data Dn-1 is 15 and the present line data Dn is 10, where the difference is 15-10=5; in order to achieve a difference value less than 5, the compensated present line data Dn’ has to be greater than the present line data Dn; (i.e. 15-12= 3); therefor the thirdscale grayscale 12 corresponding to compensated present line data Dn’ is greater than the second grayscale corresponding to present line data Dn 10).

With respect to claim 13, Park as modified by Zeng discloses wherein the drive chip is configured to control the first data line to input the compensated second data signal to the i-th row of subpixels, (Park; par 0076; discloses the judging part 213 receives the gray-scale difference AG from the gray-scale difference calculator 211 and the present line data Dn from the display system and judges whether or not compensation is necessary.); 
Zeng discloses where a third grayscale corresponding to the compensated second data signal is less than the second grayscale when the first grayscale difference is a negative value; (par 0034; discloses the liquid crystal panel is a liquid crystal panel 10 with dual-gate-line and single-data-line architecture and employs a 2-dot inversion driving manner. Fig. 2; shows data Signal D in the 3rd row and 4th row are negative; further Fig. 3 shows the compensated data signal (represented by solid Dx signal) during negative polarity is compensated to be lower than the dotted Dx signal; Hence the compensated data signal DX (represented by the solid DX line) is less than the second grayscale (represented by dotted DX line); see annotated fig. 3 below);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to supply a third grayscale corresponding to the compensated second data signal to be lower than the second grayscale during negative polarity driving as disclosed by Zeng in order to raise the charging voltage of the target pixel (i-th row of pixels) so that a display brightness of the target sub-pixel tends to coincide with that of the adjacent sub-pixel. Hence solving the brightness unevenness caused by RC delay between adjacent pixels.

    PNG
    media_image1.png
    239
    461
    media_image1.png
    Greyscale


With respect to claim 14, Park as modified by Zeng discloses wherein the drive chip is configured to look up, after obtaining the first grayscale difference, a compensation table to obtain a target grayscale corresponding to the first grayscale difference, and control the first data line to input the compensated second data signal to the i-th row of subpixels, where a data signal corresponding to the target grayscale is taken as the compensated second data signal (Park; Par 0078; discloses when the gray-scale difference .DELTA.G is equal to or larger than the reference value, the judging part 213 selects a compensated present line data Dn' from the look-up table 214).

With respect to claim 16, Park as modified by Zeng discloses wherein the drive chip is configured to calculate, after obtaining the first grayscale difference, to obtain the compensated second data signal, and control the first data line to input the compensated second data signal to the i-th row of subpixels (Park; par 0076; discloses the judging part 213 receives the gray-scale difference AG from the gray-scale difference calculator 211 and the present line data Dn from the display system and judges whether or not compensation is necessary. When the gray-scale difference AG is equal to or larger than a predetermined reference value, the judging part 213 compensates for the present line data Dn to output the compensated present line data Dn').

With respect to claim 17, Park as modified by Zeng discloses wherein the first region is equal to the display region in size (Park; fig. 1; discloses the display region DA comprises all the pixels in the display panel).

With respect to claim 18, Park as modified by Zeng discloses wherein the scan signal input ends are disposed at a left side or a right side of the display device and the first region is located within the display region at one side away from the scan signal input ends (Park; fig. 1; display region DA is located at one side of gate driver 300; par 0087; discloses when the gate driver 300 is disposed on a left region of the display panel 100 and the data driver 400 is disposed on an upper region of the display panel 100. The gate signal delay in a pixel increases according to the distance from the gate driver to the pixel. That is, a pixel on the right side of the display panel 100 has a gate signal delay bigger than that of a pixel on the left side of the display panel.).


With respect to claim 20, Park as modified by Zeng discloses wherein the drive chip is configured to store the first grayscale corresponding to the to-be-inputted data signal of the (i-1)-th row of subpixels within the first region in a buffer (Park; par 0075; discloses the memory 212 outputs the previous line data Dn-1 to the gray-scale difference calculator 211 and stores a new present line data newly provided from the gray-scale difference calculator 211);
Park doesn’t expressly disclose the drive chip is configured to store the first grayscale corresponding to the to-be-inputted data signal of the (i+1)-th row of subpixels within the first region in a buffer; 
Zeng discloses the reference pixel may be pixels from the same row or from different rows (par 0032; discloses For the selection of each corresponding reference sub-pixel, an sub-pixel adjacent to the corresponding target sub-pixel usually is selected and the sub-pixel specifically may be one selected from that: two sub-pixels located in the same row with the target sub-pixel and respectively located in the nearest preceding column and the nearest succeeding column of the target sub-pixel and, and three sub-pixels located in the nearest upper row of the target sub-pixel and respectively located in from the nearest preceding column to the nearest succeeding column of the target sub-pixel); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to store the first grayscale corresponding to the to-be-inputted data signal of the (i+1)-th row of subpixels within the first region in a buffer and use it as the reference pixel as disclosed by Zeng in order to calculate the grayscale difference between the adjacent pixels and apply the necessary compensation to the data signal corresponding to the i-th row pixel such that display quality is improved.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub 2013/0321253) in view of Zeng et al (US Pub 2018/0182321) and Kang et al (US Pub 2020/0013334).

With respect to claim 5, Park as modified by Zeng don’t expressly disclose wherein the drive chip is configured to look up, after obtaining the first grayscale difference, a compensation table to obtain a second grayscale difference corresponding to the first grayscale difference, add up the second grayscale difference and the first grayscale difference to obtain a target grayscale, and control the first data line to input the compensated second data signal to the i-th row of subpixels, where a data signal corresponding to the target grayscale is taken as the compensated second data signal;
In the same field of endeavor, Kang discloses a display device and driving method thereof; Kang discloses wherein the drive chip is configured to look up, after obtaining the first grayscale difference, a compensation table to obtain a second grayscale difference corresponding to the first grayscale difference, add up the second grayscale difference and the first grayscale difference to obtain a target grayscale, and control the first data line to input the compensated second data signal to the i-th row of subpixels, where a data signal corresponding to the target grayscale is taken as the compensated second data signal; (par 0014; discloses  a grayscale difference between the first previous grayscale data and the current grayscale data is more than a first reference difference, the data comparator may be configured to determine a first offset value as a first correction value, and when second previous grayscale data are black grayscale data and a grayscale difference between the second previous grayscale data and the current grayscale data is more than a second reference difference, the data comparator may be configured to determine a second offset value as a second correction value and to add the first correction value to the second correction value to calculate the final correction value; par 0117; discloses The data corrector 145 applies the final correction value (ΔG1+ΔG2) to the current grayscale data G(n) and generates correction grayscale data G(n)′ of the current grayscale data G(n) (Step S139).);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to obtain a first correction value and a second correction value for a pixel based on the current frame data and a previous frame data for the same pixel and apply the final correction to the pixel by adding the first correction value and second correction value to the pixel as disclosed by Kang in order to reduce the display defects such as ghost image from the display device.

With respect to claim 15, Park as modified by Zeng don’t expressly disclose wherein the drive chip is configured to look up, after obtaining the first grayscale difference, a compensation table to obtain a second grayscale difference corresponding to the first grayscale difference, add up the second grayscale difference and the first grayscale difference to obtain a target grayscale, and control the first data line to input the compensated second data signal to the i-th row of subpixels, where a data signal corresponding to the target grayscale is taken as the compensated second data signal;
In the same field of endeavor, Kang discloses a display device and driving method thereof; Kang discloses wherein the drive chip is configured to look up, after obtaining the first grayscale difference, a compensation table to obtain a second grayscale difference corresponding to the first grayscale difference, add up the second grayscale difference and the first grayscale difference to obtain a target grayscale, and control the first data line to input the compensated second data signal to the i-th row of subpixels, where a data signal corresponding to the target grayscale is taken as the compensated second data signal; (par 0014; discloses  a grayscale difference between the first previous grayscale data and the current grayscale data is more than a first reference difference, the data comparator may be configured to determine a first offset value as a first correction value, and when second previous grayscale data are black grayscale data and a grayscale difference between the second previous grayscale data and the current grayscale data is more than a second reference difference, the data comparator may be configured to determine a second offset value as a second correction value and to add the first correction value to the second correction value to calculate the final correction value; par 0117; discloses The data corrector 145 applies the final correction value (ΔG1+ΔG2) to the current grayscale data G(n) and generates correction grayscale data G(n)′ of the current grayscale data G(n) (Step S139).);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to obtain a first correction value and a second correction value for a pixel based on the current frame data and a previous frame data for the same pixel and apply the final correction to the pixel by adding the first correction value and second correction value to the pixel as disclosed by Kang in order to reduce the display defects such as ghost image from the display device.

Claims 9, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub 2013/0321253) in view of Zeng et al (US Pub 2018/0182321) and YEO et al (US Pub 2016/0005367).

With respect to claim 9, Park as modified by Zeng don’t expressly disclose wherein the scan signal input ends are disposed at a left side and a right side of the display device and the first region is located at a middle part of the display region;
In the same field of endeavor, YEO discloses display apparatus and driving method to compensate for the RC delay of the gate line (Par 0011); YEO discloses an embodiment where gate driver are disposed on both side of the display panel and the display region requiring correction are dispose towards the middle part of the display region (fig. 5; par 0070; discloses when the gate driver circuit 240 has the dual gate structure, a first gate driver circuit 240a is connected to a first end portion of the gate line GL and a second gate driver circuit 240b is connected to a second end portion of the gate line GL. The first and second gate driver circuits 240a and 240b concurrently provide the first and second end portions of the gate line GL with a same gate signal. The display panel 100 driven through the first and second gate driver circuits 240a and 240b is divided into a plurality of horizontal areas A1, A2, A3, A4 and A5 based on the RC delay of the gate signal transferred through the gate line GL);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to dispose the gate drivers on both sides of the display panel and compensate the display region that in located in the middle part of the display panel as disclosed by YEO in order to minimize the display region that experience the RC delay in the gate lines and hence only a small portion of display region requires compensated signal.

With respect to claim 19, Park as modified by Zeng don’t expressly disclose wherein the scan signal input ends are disposed at a left side and a right side of the display device and the first region is located at a middle part of the display region;
In the same field of endeavor, YEO discloses display apparatus and driving method to compensate for the RC delay of the gate line (Par 0011); YEO discloses an embodiment where gate driver are disposed on both side of the display panel and the display region requiring correction are dispose towards the middle part of the display region (fig. 5; par 0070; discloses when the gate driver circuit 240 has the dual gate structure, a first gate driver circuit 240a is connected to a first end portion of the gate line GL and a second gate driver circuit 240b is connected to a second end portion of the gate line GL. The first and second gate driver circuits 240a and 240b concurrently provide the first and second end portions of the gate line GL with a same gate signal. The display panel 100 driven through the first and second gate driver circuits 240a and 240b is divided into a plurality of horizontal areas A1, A2, A3, A4 and A5 based on the RC delay of the gate signal transferred through the gate line GL);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Zeng to dispose the gate drivers on both sides of the display panel and compensate the display region that in located in the middle part of the display panel as disclosed by YEO in order to minimize the display region that experience the RC delay in the gate lines and hence only a small portion of display region requires compensated signal.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the arguments do not apply to new reference being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                  06/12/2022